Silverman, J.,
dissents in part in a memorandum as follows: I would reverse the order appealed from insofar as it denies the motion of petitioner Omni World Wide, Ltd., to stay the arbitration before the New York Stock Exchange and would grant the motion as to petitioner Omni. Omni World Wide, Ltd., as parent corporation of petitioner Beare Brothers & Co., Inc., is an “approved person” under the rules of the Stock Exchange. There is nothing in the rules whereby an “approved person” agrees to arbitration before the Stock Exchange, and nothing in the agreement in suit provides for arbitration.